Mercure, J.
(dissenting). We respectfully dissent. Based upon our reading of the decision of the Zoning Board of Appeals of the Town of Groton (hereinafter the Board), which required petitioners to obtain site plan approval and a special permit as a condition precedent to their proposed operation of an “eating and drinking establishment” in a “Medium Intensity One District (Ml)” of the Town, we believe that the only issue for our consideration is whether the Board acted rationally in its determination that the reestablishment of a prior use following a period of inactivity constitutes “development” as that term is defined in Town of Groton Land Use and Development Code § 120. Because we are of the view that the Board’s interpretation was irrational, we would reverse Supreme Court’s judgment and grant the petition.
Although a zoning board’s construction of the governing zoning ordinance is generally to be afforded “great weight and judicial deference” (Matter of Trump-Equit. Fifth Ave. Co. v Gliedman, 62 NY2d 539, 545; see, Appelbaum v Deutsch, 66 NY2d 975, 977), no such deference is required where the question is one of pure legal interpretation (see, Matter of Teachers Ins. & Annuity Assn. v City of New York, 82 NY2d 35, 41-42; see also, Matter of New York Botanical Garden v Board of Standards & Appeals, 91 NY2d 413, 419; Matter of Toys “R” Us v Silva, 89 NY2d 411, 419). In determining which standard of review to apply,, the court’s inquiry must focus on the question of whether the Board’s analysis was primarily fact-based and, as such, “one that will clearly benefit from the expertise of specialists in land use planning” (Matter of New York Botani*793cal Garden v Board of Standards & Appeals, supra, at 420). Engaging in such an inquiry, the Court of Appeals has held that a determination as to whether a restaurant was of “ ‘special historical or aesthetic interest’ ” warranted deference to the expertise of the agency but that one as to whether the restaurant was “ ‘customarily open or accessible to the public’ ” was “a matter of pure legal interpretation as to which no deference [was] required” (Matter of Teachers Ins. & Annuity Assn. v City of New York, supra, at 42; see, Matter of New York Botanical Garden v Board of Standards & Appeals, supra, at 420-421 [question of whether a radio station of a particular size and power with a 480-foot tower was one “customarily found” on a college campus held to constitute a fact-based determination entitled to deference]).
Town of Groton Land Use and Development Code § 120 defines “development” as: “Any change made to improved or unimproved real estate, including to buildings or other structures, or site modifications such as filling, paving, excavation, or mining operations”. Focusing primarily (if not exclusively) on the words “[a]ny change” and reasoning that the reestablishment of an abandoned business constitutes “a change of use”, the Board came to the conclusion" that “development” necessarily “includes a change in the use of real estate from vacant/abandoned to an active land use”. Thus, despite the absence of any consideration of the site features of the premises or finding that there had been a physical alteration of any kind, the Board determined that “development” had nonetheless occurred.
The process employed by the Board in rendering its interpretation, devoid as it was of any reasoned consideration of the particular facts or circumstances underlying petitioner’s application, begs the conclusion that the inquiry was neither fact-based nor one requiring the application of any particular expertise. It is therefore our opinion that the Board’s interpretation is entitled to no deference and that we are free to construe the ordinance according to its plain terms (see, Matter of Teachers Ins. & Annuity Assn. v City of New York, supra, at 43-44). Reaching that conclusion practically ends the inquiry because the clear and unambiguous language of the ordinance provides essentially no support for the Board’s interpretation.
Obviously, the words “[a]ny change” cannot be considered in a vacuum, but must be construed in relation to the balance of section 120 and, in fact, the entire Town of Groton Land Use and Development Code (see, McKinney’s Cons Laws of NY, Book 1, Statutes §§ 97, 98, 231, 238, 239). Thus, “[a]ny change” *794must be read in conjunction with and limited by the words that immediately follow them, i.e., “made to improved or unimproved real estate, including to buildings or other structures”, which in combination require some physical alteration or improvement to real property or fixtures (see, McKinney’s Cons Laws of NY, Book 1, Statutes §239 [a]). Further, because it is the “development” of real property that triggers the requirement of site plan review, the definition of “development” must be considered in connection with the provisions of the ordinance relating to site plan review. Notably, Town of Groton Land Use and Development Code § 441.3, which delineates the information that must accompany an application for preliminary site plan approval, and § 441.4, which defines the scope of review, deal exclusively with physical features of the property and improvements under review, thereby leading to the inescapable conclusion that a mere reestablishment of an abandoned use would give the Board nothing to consider in connection with its site plan review.
For the foregoing reasons, it is our view that the term “development”, as defined in Town of Groton Land Use and Development Code § 120, necessarily involves some physical modification or alteration to real property and that the Board’s contrary construction should be set aside as irrational.
Crew III, J., concurs. Ordered that the judgment is affirmed, without costs.